           Case 2:20-cr-00370-VAP Document 20 Filed 09/15/20 Page 1 of 4 Page ID #:239




                 UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

    Case Name: United States of America v. SANG B[JM NOH                                             Case No. CR 20-370-VAP-2
                                               0Defendant         ~ Material Witness

    Violation ofTide and Section: 18:371,26:720b(L)
                                    0■ Summons        ~ Out of District      ~] iJNDER SEAL ~ Modified Dates
    Check ~o one of thefive »umbered boxes below (unless one bond u to be replaced by another):
    1,      erson ecog~uzance ig►rature n y            (c).0 Affidavit of Surety With Justification          Release No.
                                                                   (Fmm CR-3) Signed by:
    2. ~ Unsecured Appeazance Bond                                                                             SUMMONS
                                                                                                               ❑ Release to Pretrial ONLY
    3. QX Appearance Bond                                                                                         Release to Prnbation ONLY
          $ 25,000
                                                                                                                  Forthwith Release
      (a). ❑ C35h D2posit(Amount os%)(Form CR-7)
                                                                    ~ With Full Deeding ofProperty:

      (b).~X Affidavit ofSurety Without
             Justification (Fo►n, C1t-~) Signed by:
                                                                                                               ❑ A11 Conditions ofBond
           Annie Noh                                                                                             (Except Clearing-Warrants
                                                                                                                 Condition) Must be Met
                                                                                                                 and Posted by:



                                                                                                                  Third-Party Custody
                                                        4.Q Collateral Bond in the Amount of(Cash                 Affidavit(Form CR-3l)
                                                            o~ Negotiable Securities):
                                                            $                                                 ■ Bail Filed by Court:
                                                                                                              0
                                                        5.❑Corporate Surety Bond in the Amount of              PLA       ~ ~h
                                                             $                                                   (I~ge/Clerk's Initials)


                                                      PRECONDITIONS TO RELEASE
       The government has requested a e i hearing under 18 U.S.C.4 3142(g)(4).
       The Court has ordered a Nebbia hearing under § 3142(g)(4).
       The e i hearing is set for                                       at            ~ ~m ~ P m

                                                 ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL CONDTT[ONS of RELEASE,the following conditions ofrelease are imposed upon you:
    Submit to: ~ Pretrial Services Agenry(PSA)supervision as directed by PSA; ~ Probation(USPO)supervision as directed by USPO.
              (The agenty indicated above,PSA or USPO, will be referred to below as "SupervisJ»gAgenry.'~

    Surrender all passports and travel documents to Supervising Agenry no later than                                        > sign a Declaration
     re Passport and Other Travel Documents (For►rt CR-3~, and do not apply for a passport or other travel document during the pendenry
     of this case.
 ]Travel is restricted to California
[■                                                                                          unless prior permission is granted by Supervising
     Agenry to travel to a specific other location. Court pernussion is required for international travel.
    Reside as approved by Supervising Agenry and do not relocate without pr[or Qermission from Supervising Agenry.
    Maintain or actively seek employment and provide proof to Supervising Agenry. ~ Employment to be approved by Supervising Agenry.
    Maintain or begin an educational program and provide proof to Supervising Agenry.             a~                            Q/
                                                                                                                                 , ~/~
                                                                                 Defendant's Initi                  Date:       ~
CR-1 (05/19)                             CEIVTRAI. DISTRICT OF CALIFO1tNIA RELEASE ORDER AND BOND FORM                              PAGE 1 OF 4
        Case 2:20-cr-00370-VAP Document 20 Filed 09/15/20 Page 2 of 4 Page ID #:240


  Case Name: United States of America v. SANG BUM NOH                                            Case No. CR 20-370-VAP-2
                                                 Defendant       ~ Material Witness
     Avoid ap contact, directly or indirectly (including by any electronic means), with any person who is a known victun or
     witness in the subject investigation or prosecution,~ including but not limited to
                                                           ;~ except
     Avoid all contact,directly or Indirectly(including by any electronic means), with any known codefendants except in the presence
     ofcounsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

     Do not possess any firearms,ammunition,destructive devices, or other dangerous weapons. ~ In order to detemvne compliance,
     you agree to submit to a search of your person and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
     Do not use or possess any identification, mail matter, access device,or any identification-related material other than in your
     own legal or We name without prior permission from Supervising Agenry.[]In order to determine compliance,you agree
     to submit to a search ofyour person and/or property by Supervising Agenry in conjunction with the U.S. Mazshal.
     Do not engage in telemazketing.
     Do not sell, transfer, or give away any asset valued at $                                or more without notifying and obtaining
     permission hom the Court,except
~ Do not engage in tax preparation for others.
]
     Do not use alcohol.
    Paztidpate in the electronic remote alcohol monitoring program as directed by Supervising Agenry and abide by all the Hiles and
     requirements ofthe program. You must pay all or part ofthe costs for treatrnent based upon your ability to pay as determined by
     Supervising Agenry.
    Do not use or possess illegal drugs orstate-authorized marijuana ~ In order to determine compliance, you agree to
     submit to a search of your person and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
    Do not use for purposes ofinto~rication any controlled substance analogue as defined by federal law or street, synthetic,or
     designer psychoactive substance capable ofimpairing mental or physical functioning more than minimally,except as
     prescribed by a medical doctor.
    Submit to:      drug and/or0alcohol testing. If directed to do so,participate in outpatient treatment approved by Supervising Agenry.
     You must pay all or part ofthe costs for testing and treatment based upon your ability to pay as determined by Supervising Agenry.
    Participate in residential ~ drug and/or ~ alcohol treatment as directed by Supervising Agenry. You must pay all or part ofthe costs
     oftreatrnent based upon your ability to pay as determined by Supervising Agenry. ~Release to PSA only QRelease to USPO only
    Submit to a mental health evaluation.If directed to do so,participate in mental health counseling and/or treatrnent approved by
     Supervising Agenry. You must pay all or part ofthe costs based upon your ability to pay as determined by Supervising Agenry.
    Participate in the Location Monitoring Program and abide by all ofthe requirements ofthe program,under the direction ofSupervising
     Agenry, which ~wlll or Owill not include a location monitoring bracelet. You must pay all or part ofthe costs of the program based
     upon your ability to pay as determined by Supervising Agenry.You must be financially responsible for any lost or damaged equipment
         Location monitoring only - no residential resMctions;
                            -or-
         You aze restricted to your residence every day:
             ]
             ( from                  ❑ am. ❑ p.m. to                        ❑ a.m. ❑ p.m.
              ]
              ~ as directed by Supervising Agenry;


                                                                              Defendant's Initials:                Date:
     i/19)                             CENTRAL DISTRIGI'OF CALIFORNIA RELEASE OADER AND BOND FORM                               PAGE 2 OF 4
           Case 2:20-cr-00370-VAP Document 20 Filed 09/15/20 Page 3 of 4 Page ID #:241


       Case Name: United States of America v. SANG BUM NOH                                           Case No. CR 20-370-VAP-2
                                                 ■ Defendant
                                                 ~                 ~ Material Witness

            You aze restricted to your residence at all times except for medical needs or treatrnent,attorney visits,court appearances,and
                                                                                     all ofwhich must be preapproved by Supervising Agenry;
            Release to PSA only ~ Release to USPO only
          You are placed in the third-party custody(Form CR-31)of
          Clear outstanding ~ warrants or~ DMV and traffic violations and provide proofto Supervising Agenry within                  days
           ofrelease from custody.
          Do not possess or have access to, in the home,the workplace,or any other location.any device that offers Internet access except
           as approved by Supervising Agenry. ~ In order to determine compliance, you agree to submit to a search of your person
           and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
          Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
           the age of 18 except in the presence ofa parent or legal guazdian of the minor.
          Do not loiter or be found within 100 feet ofany schoolyard, park,playground,azcade,or other place prunarily used by children
           under the age of 18.
          Do not be employed by,affiliated with,own,control,or otherwise participate directly or indirectly in the operation ofany daycare
          facility,school,or other organization dealing with the care,custody,or control ofchildren under the age of 18.
          Do not view or possess child pornography or child erotica. Q In order to determine compliance, you agree to submit to a search
          ofyour person and/or property,including computer hardware and software, by Supervising Agenry in conjunction with the U.S.
           Marshal.
   0Other conditions:
       Defense counsel to hold passport while matter is pending.




                                              GENERAL CONDITIONS OF RELEASE

  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
  may be given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof,or in any other
  United States District Court to which I may be removed or to which the case maybe transfeaed.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will immediately inform my counsel ofany change in my contact information,including my residence address and telephone number,
  so that I may be reached at all times.

 I will not commit a federal,state, or local crime during the period of release.

 I will not intimidate any witness,juror, or ogicer of the court or obstruct the criminal investigation in this case. Additionally, I will not
 tamper with, hazass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
 subject to further prosecution under the applicable statutes.

 I will cooperate in the collection of a DNA sample under 42 U.S.C. 414135x.

                                                                                   Defendant's Initials: ~~'~        Date: ~/~~/~'7
CR-1                                                        OF CAidFO1WIA RELEASE                                                       30F4
         Case 2:20-cr-00370-VAP Document 20 Filed 09/15/20 Page 4 of 4 Page ID #:242

     Case Names United States of America v. SANG BUM NOH                                             Case No. CR 20-370-VAP-2
                                                 i Defendant
                                                 ~               ~ Material Witness


                                  ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS
     As a condition ofmy release on this bond,pursuant to Tide 18 ofthe United States Code,I have read or have bad interpreted to me
     and understand the general conditions ofrelease, the preconditions,and the additional conditions of release and agree to comply with
     all conditions of release imposed on me and to be bound by the provisions ofLocal Criminal Rule 46-6.

     Furthermore,9t is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
     continue in full force and effect until such time as duly exonerated

     I understand that violation ofany of the general and/or additional conditions of release ofthis bond may result in a revocation of
     release,an order ofdetention,and a new prosecution for an additional o~'ense which could result in a term ofimprisonment and/or
     fine.

    I further understand that ifI fail to obey and perform any ofthe general and/or additional conditions ofrelease ofthis bond,this bond
    may be forfeited to the United States ofAmerica.Ifsaid forfeiture is not set aside,judgment may be summarily entered 9n this
    Court against me and each surety,jointly and severally,for We bond amount,together with interest and costs.Execution ofthe
    judgment may be issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws ofthe
    United States,aad any cash or real or personal property or the collateral previously posted in connection with this bond maybe
    forfeited.



                ~`~ ~-v'-o                                                                             3z3-Sgt - o00
    Date                                  gnature ofDefendant/Material Witness                        Telephone Number


        !.oS ~1"N ~.e(~S ~ ~
    Cety and State(DO NOT IlVCLUDEZIP CODE)



   [
   ] Check if9nterpreter Is used:I have interpreted into the                                                   language this entire form
     and have been told by the defendant that he or she understands all ofit



    Interpreter's Signature                                                                      Date




                              United StatesD~1~a               a~e judge                         Date
                                        ~i~.~3 ~r.~   ~~~ ~6 ~~e.a

     Ffrash deposited: Receipt#                             for $


   (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                             Defendant's Initials:               Date:
CR-1(05/19)                           CENTRAL.DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                              PAGE 4OP 4
